FILED
                            NOT FOR PUBLICATION                                MAY 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50412

               Plaintiff - Appellee,             D.C. No. 2:11-cr-00136-ODW

  v.
                                                 MEMORANDUM *
LEONARDO NICOLAS-BLAS,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                    Otis D. Wright, II, District Judge, Presiding

                              Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Leonardo Nicolas-Blas appeals from the district court’s judgment and

challenges the 46-month sentence imposed following his guilty-plea conviction for

conspiracy to harbor and conceal illegal aliens, in violation of 8 U.S.C.

§ 1324(a)(1)(A)(v)(I). We have jurisdiction under 28 U.S.C. § 1291, and we

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

         Nicolas-Blas contends that the district court erred by denying his request for

a role adjustment pursuant to U.S.S.G. § 3B1.2. The record reflects that the court

properly considered Nicolas-Blas’s conduct as compared to the other participants

in the conspiracy in assessing whether to grant the adjustment. Because Nicolas-

Blas failed to prove that he was substantially less culpable than the average

participant, the district court did not clearly err by denying the adjustment. See

U.S.S.G. § 3B1.2 cmt. n.3(A); United States v. Cantrell, 433 F.3d 1269, 1282-83

(9th Cir. 2006).

         Nicolas-Blas next contends that the district court violated Federal Rule of

Criminal Procedure 32(i)(3)(B) by failing to address his argument that his criminal

history category was overstated. Nicolas-Blas’s contention is without merit

because his legal challenge did not trigger the district court’s obligations under

Rule 32, which only applies to factual challenges to the presentence report. See

United States v. Petri, No. 11-30337, 2013 WL 1490604, at *7 (9th Cir. Apr. 12,

2013).

         AFFIRMED.




                                            2                                    11-50412